— Appeal from a decision of the State Industrial Board disallowing a claim for death benefits made by the widow of deceased employee. The claim was disallowed upon the ground that the accident did not arise out of and in the course of the employment. Decedent was employed as a chauffeur and handyman around the house. While attempting to pass from a small to a larger boat he was drowned. The proof showed that he had not been directed to board the boat, that he did not have any duties to perform on this boat and that when he was on this boat he was there as a guest rather than an employee. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.